DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims, filed 04/02/2021, overcome all the 35 USC 112(b) rejections set forth in the previous office action, filed 01/13/2021, and these rejections have been withdrawn.
Claim Objections
Claims 1, 16 and 20 are objected to because of the following informalities:  "an fixed axis" recited in lines 9, 6 and 7 respectively, is grammatically incorrect and should be recited as "a .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.).
	Regarding claim 1, Lim teaches a cosmetic tool (Abstract) comprising a brush head (Figure IB, #110A) connected to a first end of a handle (Figure IB, #120) via a ferrule (Figure IB, #112A); and a second end of the handle (Figure IB, #120), wherein the first end of the handle is distal from the second end of the handle (Figure IB, #120 and #120). Lim teaches that the applicator on the second end of the handle can be many different types of applicators (Paragraph 0025) but does not teach an aperture disposed on a second end of the handle; a joint configured to fit into the aperture, and that second applicator being a rolling applicator connect to the joint, wherein the rolling applicator has a teardrop shape, and wherein the rolling applicator rotates about a fixed axis of rotation relative to the handle, wherein the fixed axis of rotation is parallel to a length of the handle.
	Thiebaut et al teaches a cosmetic tool (Abstract; Figures 1 and 3) comprising an aperture (Figure 3, #212) disposed on an end of the handle (Figure 3, #4 and #20 are the handle); a joint configure to fit into the aperture (Figure 3, #51), and an applicator being a rolling applicator (Figure 3, #5, X; Paragraph 0150) connected to the join (Figure 3, #5 is connected to #51), wherein the rolling applicator has a teardrop shape (Figure 3, From the end of housing #218, to the lower tip of #5, #5 has a substantially teardrop shape), and wherein the rolling applicator rotates about a fixed axis of rotation relative to the handle (Figure 3; Paragraphs 0084, 0085, 0137; The applicator pivots around the longitudinal axis X in Figures 3 and 4, and Y in Figure 5, and even when #233 bends as shown in Figure 5, the rotational axis is fixed in relation to the housing #20, and therefore can be considered a fixed axis), wherein the fixed axis of rotation is parallel to a length of the handle (Figures 3-5, the axis of rotation X/Y is always parallel to a length of a portion of the handle #20). Thiebaut et al. teaches that this type of cosmetic applicator allows for a pleasant and fluent massage of a user (Paragraph 0016).


    PNG
    media_image1.png
    706
    485
    media_image1.png
    Greyscale

Thiebaut et al. Figure 5, Annotated 
	Regarding claims 2 and 11, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim but Lim does not teach wherein the second end of the handle comprises a flared end between the handle and the rolling applicator, and wherein the handle is tapered across a length of the handle. 
	Thiebaut et al. teaches wherein the second end of the handle comprises a flared end between the handle and the rolling applicator (Annotated Figure 5) and wherein the handle is tapered across a 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the flared end and tapered length taught by Thiebaut et al. This would have been an obvious modification to make as it would limit the range of motion of the rolling applicator to a desired range, thereby maximizing the ergonomics and efficiency of the device.
	Regarding claim 3, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Lim does not teach wherein the rolling applicator is disposed about the joint.
	Thiebaut et al. teaches wherein the rolling applicator is disposed about the joint (Figure 5, #5 is disposed about joint #51 because it extends wider than #51 and rotates about a central axis of #51). Thiebaut et al. teaches that this type of rotational joint connection allows for only a single degree of rotation (Paragraph 0085).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the joint functionality of Thiebaut et al. This would have been an obvious modification to make as it allows for only a single degree of rotation, which would help a user control the motions of the tool by limiting possible directional motions. 
	Regarding claim 5, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Lim does not teach wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with a surface.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the ovular cross-section as taught by Thiebaut et al. This would have been an obvious modification to make as it would allow the applicator to run smoothly across any surface of the body.  
	Regarding claim 10, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Lim further teaches wherein the ferrule is integrated into the handle (Figure 1A, #108; Paragraph 0022).
	Regarding claim 13, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Lim further teaches wherein the brush head is tapered (Figure 1B, #110B). 
	Regarding claim 14, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 but Lim does not teach wherein the teardrop-shaped rolling applicator comprises a rounded end. 
	Thiebaut et al. teaches that the teardrop-shaped rolling applicator comprises a rounded end (Figure 3, #5). Thiebaut et al. teaches that the applicator has the ability to run smoothly over an area of the body (Paragraph 0016).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the rounded end as taught by Thiebaut et al. This would have been an obvious modification to make as it would allow the applicator to run smoothly across any surface of the body.  
Regarding claim 15, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 and Lim further teaches wherein the brush head (Figure IB, #11GB) is detachably attached to the handle via the ferrule (Figure IB, #112b; Paragraph 0024).
	Regarding claim 16, Lim teaches a method comprising providing a cosmetic tool (Paragraph 0039) having a brush head (Figure IB, #110A) proximate a first end of a handle (Figure IB, #120), a second end of the handle (Figure IB, #120), wherein the first end of the handle is distal from the second end of the handle (Figure IB, #120 and #120); and utilizing the brush head across the skin area of the user (Paragraph 0039). Lim does not teach a rolling applicator proximate a second end of the handle; and rolling the rolling applicator across an area of skin prior to applying makeup, wherein the rolling applicator rotates relative to the handle about a fixed axis of rotation.
	Thiebaut et al. teaches a method for applying cosmetic (Paragraph 0001; Paragraphs 0102-0106) comprising providing a rolling applicator (Paragraphs 0103-0104); wherein the rolling applicator rotates relative to the handle about a fixed axis (Figures 3-5, the applicator rotates around axes X and Y respectively; Paragraph 0104; The axis of rotations, as shown in Figures 3-5, are always parallel to the part of the handle #20), and wherein the rolling applicator has a teardrop shape (Figure 3, From the end of housing #218, to the lower tip of #5, #5 has a substantially teardrop shape). Thiebaut et al. does not teach rolling the rolling applicator across an area of skin prior to applying makeup, but does teach rolling the rolling applicator across an area of skin while applying makeup (Paragraphs 0102-0106). Thiebaut et al. further teaches that this rolling applicator allows for a pleasant and fluent massage of a user (Paragraph 0016).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lim to include the rolling applicator of Thiebaut et al. at the second end of the tool. This would have been an obvious modification to make as it would allow for a pleasant and fluent massage of a user during cosmetic application and since Lim discloses that other types of applicator can .
	Claims 4, 6, 7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.) and in further view of US 2015/0020836 (Ramet et al.).
	Regarding claim 4, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the rolling applicator is connected to the second end of the handle via the joint disposed in the aperture using at least one of: a snap fit, a friction fit, and an adhesive.
	Ramet et al. teaches a cosmetic application tool (Paragraph 0012) wherein the applicator is a rolling applicator (Figure 3, #20; Paragraph 0092) disposed about a joint (Annotated Figure 15) and the joint is disposed in an aperture disposed in the handle (Annotated Figure 15) using a snap fit (Paragraph 0133). Ramet et al. teaches the snap fit connection shown in figure 15 allows for easier assemblage of the tool (Paragraph 0133).	
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the snap fit of Ramet et al. This would have been an obvious modification to make to allow for easier assemblage of the tool.
Regarding claim 6, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the rolling applicator is configured to provide a cooling sensation on a skin of a user. 
	Ramet et al. teaches wherein the rolling applicator is configured to provide a cooling sensation on a skin of a user (Paragraph 0022).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the ability to impart a cooling sensation taught by Ramet et al. This would have been an obvious modification to make, as it would provide a therapeutic or massaging feeling to a user while applying cosmetics.
	Regarding claims 7 and 9, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 6 but does not teach wherein at least an outer surface of the rolling applicator is comprised of an alloy comprising at least one of magnesium and copper, or wherein at least an outer surface of the rolling applicator is comprised of stainless steel.
	Ramet et al. teaches wherein the roiling application is comprised of one piece (Paragraph 0047), that piece being copper or stainless steel (Paragraph 0048; if the rolling applicator is one piece, that means the outer surface is the same material as the rest of the applicator), Ramet et al. teaches that a metal applicator provides a sensation of freshness which can impart well-being and relaxation on a user (Paragraph 0050).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to have the rolling applicator made from aluminum or stainless steel, as taught by Ramet et al. This would have been an obvious modification to make as it would allow the applicator to give a user a sense of well-being and relaxation by providing a sensation of freshness.

    PNG
    media_image1.png
    706
    485
    media_image1.png
    Greyscale

Thiebaut et al. Figure 5, Annotated 
	Regarding claim 20, Lim teaches a system (Figure 1A #100 and #102) comprising a brush head connected to a first end of a handle (Figure IB, #110A connected to #120) via a ferrule (Figure IB, #112A), wherein the first end of the handle is distal from a second end of the handle (Figure IB, #120 and #120). Lim does not teach wherein the handle is tapered across a length of the handle; a rolling applicator connected to a second end of the handle, wherein the rolling applicator has a teardrop shape, wherein the rolling applicator rotates relative to the handle, wherein the rolling applicator rotates on a fixed axis that is parallel to a length of the handle, wherein the rolling applicator is configured to provide a cooling sensation on a skin area of a user, and wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user; a joint, wherein the rolling applicator is disposed about the joint; and an 
	Thiebaut et al. teaches a cosmetic tool (Abstract) with a handle that is tapered along a length (Annotated Figure 5) with a rolling applicator with a teardrop shape (Figure 3, #5, X) wherein the rolling applicator rotates about a fixed axis of rotation relative to the handle with an axis of rotation that is parallel to a length of the handle (Figure 3; Paragraphs 0084, 0085, 0137; The applicator pivots around the longitudinal axis X in Figures 3 and 4, and Y in Figure 5, and even when #233 bends as shown in Figure 5, the rotational axis is fixed in relation to the housing #20, and therefore can be considered a fixed axis), wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user (Figure 3, #5; Paragraph 0174), a joint (Figure 3, #9), wherein the rolling applicator is disposed about the joint (Figure 3; #5 is disposed around #9); and an aperture disposed in the handle (Figure 3, #211; Paragraph 0135), wherein the joint is disposed in the aperture (Figure 3, #9 is disposed within #211) via a snap fit (Paragraph 0040). Thiebaut et al. teaches that this type of rolling applicator with joint allows for a pleasant and fluent massage of a user (Paragraph 0016), and teaches that the tapered length allow limits the possible inclination of the applicator (Figure 5; Paragraphs 0156 - 0160). Thiebaut et al. does not teach wherein the rolling applicator is configured to provide a cooling sensation on a skin area of a user.
	Ramet et al. teaches a cosmetic rolling applicator tool (Paragraph 0012; Paragraph 0092) that is configured to provide a cooling sensation on a skin area of a user (Paragraph 0022).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim to include the roiling applicator and tapered handle as taught by Thiebaut et al. since Lim discloses that other types of applicator can be used at the send end of the handle and a rolling applicator would have been an obvious modification to make as it would allow for a .
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.) in further view of US 9578949 (Villarreal et al.).
	Regarding claim 8, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 6 but does not teach wherein at least an outer surface of the rolling applicator is comprised of Zamak. 
	Villarreal et al. teaches a cosmetic tool for applying cosmetics (Abstract) wherein an outer application surface is comprised of Zamak (Abstract; Column 4, lines 3-12). Villarreal et al. teaches that materials such as Zamak are used to impart a cooling or heating sensation on a user's skin (Column 3, lines 19-26).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to have the rolling applicator be composed of Zamak. This would have been an obvious modification to make as it would allow the rolling applicator to impart a heating or cooling sensation on the user's skin.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.) and US 2017/0332766 (Caulier).
	Regarding claim 12, Lim in view of Ramet et al. teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the ferrule is angled relative to the handle such that the ferrule provides an orientation for the cosmetic tool.

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the cosmetic tool of Lim in view of Thiebaut et al. to include the deformable nature of the handle of Caulier, and in doing so, the ferrule could be angled with respect to the handle. This would have been an obvious modification to make as it allows a user to more easily hold the applicator tool.
	Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.) and in further view of US 2015/0020836 (Ramet et al.) as evidenced by Hopkins Medicine.
	Regarding claim 17, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 16 but does not teach providing a cooling sensation on the skin area of the user via a material on an outer surface of the rolling applicator, wherein the cooling sensation causes outer layers of skin in an area of application to contract.
	Ramet et al. teaches providing a cooling sensation on the skin area of the user via a material on an outer surface of the rolling applicator (Paragraph 0022), wherein the cooling sensation causes outer layers of skin in an area of application to contract (As evidenced by Hopkins Medicine's teaching about the Arrector Pili Muscle contracting when a person is cold, a cooling sensation applied to skin would inherently cause layers of skin to contract).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of providing a cosmetic tool of Lim in view of Thiebaut et al., to include the ability to 
	Regarding claim 19, Lim in view of Thiebaut et al. teaches all of the elements of the claimed invention as stated above for claim 17 but Lim does not teach wherein the rolling applicator comprises an ovular cross- section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with the skin area of the user.
	Thiebaut et al. teaches wherein the rolling applicator comprises an ovular cross-section about a center of the rolling applicator providing varying angles for contact of the rolling applicator with a surface (Figure 3, #5 is ovular). Thiebaut et al. teaches that the applicator has the ability to run smoothly over an area of the body (Paragraph 0016).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the method of Lim in view of Thiebaut et al. to include the ovular cross-section as taught by Thiebaut et al. This would have been an obvious modification to make as it would allow the applicator to run smoothly across any surface of the body.
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0128445 (Lim) in view of US 2017/0181524 (Thiebaut et al.) and in further view of US 2015/0020836 (Ramet et al.) and US 9578949 (Villarreal et al.).
	Regarding claim 18, Lim in view of Thiebaut et al. in further view of Ramet et al. teaches all of the elements of the claimed invention as stated above for claim 17 but does not teach wherein at least an outer surface of the rolling applicator is comprised of Zamak.
	Villarreal et al. teaches a cosmetic tool for applying cosmetics (Abstract) wherein an outer application surface is comprised of Zamak (Abstract; Column 4, lines 3-12). Villarreal et al. teaches that materials such as Zamak are used to impart a cooling or heating sensation on a user's skin (Column 3, lines 19-26).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, filed 04/02/2021 have been considered but are moot because the new ground of rejection does not rely on the same prior art combinations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 20, filed 04/02/2021 have been fully considered but they are not persuasive. The applicant asserts that the prior art of record does not teach the rolling applicator having a teardrop shape and a fixed axis of rotation. As described above, Thiebaut et al. teaches a teardrop shape (Figure 3, #5) and the axis of rotation is fixed with respect to a part of the handle (Axis X/Y in figures 3-5 is fixed in relation to handle part #20). Therefore, Lim in view of Thiebaut et al. in further view of Ramet et al. does in fact teach all the limitations recited in claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772